GOODRICH, Circuit Judge
(concurring).
From such facts as the record shows with regard to the making of the life insurance contracts involved in this case, I take it that they are governed by the substantive law of New Jersey. I am not so sure that when it is alleged that the condition has occurred which makes the company liable to pay money, that is, the death of the insured, that New Jersey rules about presumptions and methods of rebutting presumptions are -controlling. Rules of procedure for federal courts are not controlled by state law at all but by the new rules applicable in federal district courts throughout the country. Rules of evidence were regarded sufficiently as procedural to have a section included in the Federal Rules of Civil Procedure by which federal courts are directed to admit testimony if admissible either under federal statutes or rules of evidence previously applied in federal courts in suits in equity or state rules. But the source of the authority is the federal rules themselves, even though in a particular case the state law is looked to in determining the admissibility of a given piece of testimony. When one gets down to the question of whether proof of a given fact is to be aided by -a presumption, that the fact exists, and what kind of testimony meets or eliminates it, is that any less procedural than rules governing admissibility?
The question is difficult; we do not have to come to grips with it in this case. What Wigmore calls “a genuine presumption, of universal acceptance” (9 Wigmore on Evidence (3rd Ed. 1940) § 2531a) of death upon a person’s absence from home for seven years, unheard of by the persons who would naturally have received news from him, is recognized by the federal decisions. Davie v. Briggs, 1878, 97 U.S. 628, 633, 24 L.Ed. 1086. So we have the' same presumption applicable here, whether federal or state law is looked to. As to meeting a presumption by opposing testimony, we said recently in United States v. Tot, 3 Cir., 1942, 131 F.2d 261, (reversed on another point, 1943, 319 U.S. 463, 63 S.Ct. 1241), that the credibility of evidence offered to rebut a presumption was for the trier of fact to determine. This is what the New Jersey decisions, as we interpret them, also do with regard to the presumption involved here. The perplexing question of what we should do in case the state and federal decisions spoke with different voices, we can defer until we have to meet it.